Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 08/12/2020.
Claims 1, 20-21 have been amended.
Claims 9-12 have been cancelled.
Claims 1-8, 13, 15-21 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2020 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/570,230, filed on 08/17/2006.

Drawings
01/12/2018.  These drawings are acceptable.
 
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "medicament" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-8, 13, 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BECHERT et al (WO 02/17984; wherein US 6,984,392 is used as a translation) in view of HANKE et al (US 6,720,006) and DE CUELLAR et al (US 4,828,832).
Applicant's claims are directed to a method comprising: applying to infection and inflammation of skin/mucosa a composition containing of: porous particles containing 99.9% metallic silver particles, wherein the porous particles are aggregate of primary particles with diameters of 10-200nm, and the aggregate have a mean diameter of 2-20 micron, internal porosity of 85-95%; specific gravity of 3.5-4.5 m2/g; sponge-like.  Additional limitations include: agglomerates of metallic silver particles, wherein the metallic silver particles have diameter of about 15-80nm; mean distance of outermost primary (metallic silver) particles are about 100-200nm; composition is a cream.
st full paragraph); cytotoxicity was tested (see col. 4); antimicrobial material can be used on catheter (see col. 2, line 65) or in dental filling (see col. 3, line 1), which would read on cosmetic or tooth care product; the silver porous particles have antimicrobial and are compared with another antimicrobial agent, such as gentamycin (see col. 4, line 65). Note, BERCHERT does not disclose any potassium, sodium, or chlorine; thus, there is no impurities, unless proven otherwise. 
BERCHERT does not teach using the silver antimicrobial composition in a cream form to apply to skin or mucosa.
HANKE teaches “it is already known as well to use silver in various forms as an antimicrobial agent” (see col. 1, line 40-45), wherein the prior art had known of 
DE CUELLAR teaches an antimicrobial composition comprised of silver particles (see abstract) dispersed within a carrier (see abstract) are well-known in the art. Additional disclosures include: silver particles of 1-10 microns (see col. 3, line 41-43); silver is one of the most powerful germicide (see col. 2, line 35-37) and the germicidal effect is immediate (see col. 2, line 50-51); patients with infected wounds were treated with the silver composition (see col. 6, example 1), wherein the germs found include Staphylococci (see col. 7, line 20-36); because of bactericidal properties, the composition can be used to treat infections (see col. 3, line 66-68), such as primary infection of the skin (see col. 4, line 23), such as superficial folliculitis, which reads on infection and inflammation; skin and mucosa (see col. 4, line 50-51). 

The references do not specifically teach the amount of ingredients or purity of silver as claimed by Applicant.  The purity of silver and amount of ingredients in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success, such as amount of antibacterial effect for each area to treat.  It would have been customary for an artisan of ordinary skill to determine the optimal the purity of the silver and amount of each ingredient to add in order to best achieve the desired results, such as cream/paste consistency, potency of the antimicrobial effect of silver without being cytotoxic, quality/purity of the silver, etc.  Thus, absent some demonstration of 
Note, it’s obvious for one skilled in the art to make a purity as high as possible when making silver particles, such as 100% silver particles, when one skilled in the art is attempting to make silver particles.

Response to Arguments
Applicant argues that the cited references fail to disclose or suggest that "the total weight of the particles is at least 99.9% metallic silver" and "the particles comprise less than about 5 ppm of potassium, sodium or chlorine in impurities," as recited in the independent claims. Furthermore, one of ordinary skill in the art would have no proper reason, rationale, or motivation to modify the cited references to arrive at the claimed invention since none of the cited references recognizes that high purity of the metallic silver particles is important for good biocompatibility of the particles used in the claimed methods. To obtain particles with the claimed high purity (i.e., at least 99.9% metallic silver and less than about 5 ppm of potassium, sodium or chlorine in impurities), the silver used as raw material has to be of very high purity, and all conditions during evaporation and condensation in the apparatus used have to be optimized, in particular with respect to high cleanliness of the heating elements and cleanliness with the apparatus. The Examiner admits that the cited references fail to disclose the claimed amount of ingredients, but the Examiner asserts that these amounts would have been obvious to one of ordinary skill in the art by process optimization through routine experimentation. However, a particular parameter must first be recognized as a result-effective variable 
The Examiner finds this argument unpersuasive, because it’s obvious to make a purity as high as possible when making silver, such as 100% silver, when one skilled in the art is attempting to make silver particles.
	Applicant argues that the particles of De Cuellar et al. '832 are obtained "by a process based on a reduction chemical reaction .... In forming the homogeneous wet mixture, the silver solution may employ an organic compound such as proteinic silver derivatives or inorganic silver salts such as silver nitrate, silver halides (for example, the chloride, iodide, bromide or fluoride salts) or other common silver precursors or silver-containing salts" (col. 5, lines 7-36). The particles obtained according to the procedure described by De Cuellar et al. '832 cannot be obtained in such a high purity as the particles of the claimed invention because they are obtained by a chemical reduction reaction from a solution containing a lot of constituents, which are included into the metallic particles formed in this way. This is in particular the case if these constituents are reduced in addition to the silver ions. Without specific provisions, it is impossible to obtain a purity of 99.9% metallic silver by a chemical reduction reaction from the solutions described in De Cuellar et al. '832, and in particular, it is impossible to obtain particles having less than 5 ppm of potassium, sodium, or chlorine.



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618